ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-363, concluding that PATRICK J. MOORE of RUNNEMEDE, who was admitted to the bar of this State in 1989, and who has been ineligible to practice law in New Jersey since September 24, 2002, for failure to pay the annual assessments to the New Jersey Lawyers’ Fund for Client Protection as required by Rule 1:28-2, should be suspended from the practice of law for a period of three months for violating RPC 1.15(c)(failure to safeguard funds in which an attorney and a third party claim an interest); RPC 4.1(a)l(false statement of material fact to third person); RPC 5.5(a)(practicing law while ineligible); RPC 8.1(a)(false statement in a disciplinary matter), RPC 8.1(b)(failure *101to cooperate with ethics authorities) and RPC 8.4(c)(dishonesty, fraud, deceit or misrepresentation);
And PATRICK J. MOORE having failed to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined;
And the Court having concluded that it should impose a substantial term of suspension due to the seriousness of respondent’s misconduct, including his lack of cooperation in these proceedings and his numerous false statements about the status of escrow funds, which statements were contained in filed pleadings, in correspondence with counsel and a surety, and to the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that PATRICK J. MOORE is suspended from the practice of law for a period of one year and until the further Order of the Court, effective immediately; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.